Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 1 of 8 Page ID #:34



   1   SARINA SALUJA, SBN 253781
       E-Mail ssaluja@fisherphillips.com
   2   FISHER & PHILLIPS LLP
       444 South Flower Street, Suite 1500
   3   Los Angeles, California 90071
       Telephone: (213) 330-4500
   4   Facsimile: (213) 330-4501
   5   Attorneys for Plaintiff Fidelity Brokerage Services LLC
   6

   7

   8                         UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10

  11   FIDELITY BROKERAGE                      Case No: 8:18-cv-02246-JVS-ADS
       SERVICES LLC,
  12
                           Plaintiff,          PLAINTIFF’S EX PARTE
  13                                           APPLICATION FOR TEMPORARY
              v.                               RESTRAINING ORDER AND
  14                                           ORDER TO SHOW CAUSE RE:
       JAMES BURI and MORGAN                   PRELIMINARY INJUNCTION
  15   STANLEY SMITH BARNEY LLC,
                                               [Submitted with Memorandum of Points
  16                       Defendants.         and Authorities, Declarations of Stephen
                                               Jennings, Gerard Kinzel and Sarina
  17                                           Saluja, and [Proposed] Order]
  18                                           Complaint Filed: December 19, 2018
                                               Trial Date:   None Set
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 2 of 8 Page ID #:35



   1   TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
   2           Please take notice that Plaintiff Fidelity Brokerage Services LLC (“Fidelity”)
   3   hereby applies ex parte for a Temporary Restraining Order (“TRO”) and Order to
   4   Show Cause Re: Preliminary Injunction as more fully set forth herein against
   5   Defendants James Buri (“Buri”) and Morgan Stanley Smith Barney LLC (“Morgan
   6   Stanley”) (collectively referred to as “Defendants”). Plaintiff respectfully requests
   7   that the Court grant the requested TRO because Plaintiff will suffer irreparable
   8   injury if Defendants are not restrained and enjoined.
   9           With this Application, Plaintiff presents undeniable evidence that
  10   Defendants are impermissibly retaining and using Fidelity’s most valuable trade
  11   secret client information following Buri’s voluntary resignation from Fidelity and
  12   acceptance of employment with Morgan Stanley.
  13           Specifically, since Buri’s resignation from Fidelity and commencement of
  14   employment with Morgan Stanley, Defendants improperly, and without regard to
  15   the rights of Fidelity and its customers, used and continue to use Fidelity’s trade
  16   secret customer information to target, solicit, and attempt to divert Fidelity’s
  17   customers to Morgan Stanley, by sending a detailed solicitation mailing to Fidelity
  18   customers and clients not only stating that Buri was “extremely pleased” to
  19   announce that he had joined Morgan Stanley, but going much further and asserting
  20   that:
  21       Morgan Stanley is “one of the leaders in the financial services industry”
  22       [Buri]had determined “after careful consideration” that he could “most
            effectively assist [client] in meeting your investment goals and objectives
  23        through Morgan Stanley.”
  24       “Morgan Stanley is committed to providing investors with the finest
            financial advice, products and services.”
  25
           “Working together we will be able to draw upon the firm’s vast network of
  26        knowledgeable professionals to help us map out your individual investment
            strategy.”
  27
                                    1
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 3 of 8 Page ID #:36



   1       “As a Morgan Stanley client [client] will benefit from the resources and
   2        support of a global firm.”

   3          See Kinzel Decl. ¶ 16 & Ex. I. Finally, after extolling the benefits and virtues

   4   of Morgan Stanley in his letter to clients, Buri then expressly entreated them to do

   5   business with him stating “I appreciate the confidence you have placed in me and
   6   look forward to furthering our successful relationship.” Id. (emphasis added). In
   7   addition, numerous clients have reported that Buri is calling them and one customer
   8   reported that during the call “he was invited to continue working with Buri going
   9   forward.” Kinzel Decl. ¶ 15.
  10          Customers have also expressed concern that Buri has taken their confidential
  11   personal information to another firm without their knowledge or permission.
  12   Specifically, a client formerly serviced by Buri contacted the branch manager to
  13   report his concerns stating: “I thought you might like to know that my former
  14   VPFC has mailed and phoned me from his new position at Morgan Stanley. He
  15   must have taken his Fidelity client list/contact information when he left.” Kinzel
  16   Decl. ¶ 18.
  17          Fidelity seeks an immediate TRO to enjoin Defendants from using its trade
  18   secret information to solicit Fidelity customers, disclosing, and continuing to
  19   possess for any purpose, any trade secret records, documents and/or information of
  20   Fidelity, including, but not limited to, the names, addresses, telephone numbers,
  21   email addresses, and confidential financial information of any customers Mr. Buri
  22   serviced during his employment with Fidelity or otherwise learned of though his
  23   employment with Fidelity. Fidelity will be irreparably harmed if Buri continues to
  24   use its trade secret customer list and his knowledge of Fidelity’s trade secret
  25   customer information to solicit Fidelity customers.
  26          Specifically, Fidelity respectfully requests the following injunctive relief:
  27
                                    2
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 4 of 8 Page ID #:37



   1          1.      An Order to Show Cause why a preliminary injunction should not be
   2   granted directing Defendants to appear before this Court, on a date and time
   3   specified by the Court, to show cause why Defendants should not during the
   4   pendency of this action be subject to a preliminary injunction:
   5                  a.    Enjoining Defendants from directly or indirectly, and whether
   6   alone or in concert with others, including any officer, agent, employee and/or
   7   representative of Morgan Stanley, from:
   8                        i.    Using Fidelity’s trade secret customer information to
   9   solicit or induce, whether directly or indirectly, and whether alone or in concert
  10   with others, any business from any Fidelity customer whom Defendant Buri served
  11   or whose name he learned of through his employment with Fidelity; and
  12                       ii.    Using, disclosing, transmitting or continuing to possess
  13   for any purpose, the information contained in the records of Fidelity regarding
  14   those Fidelity customers whom Defendant Buri served or whose names became
  15   known to him while in the employ of Fidelity, including, but not limited to, the
  16   names, addresses, telephone numbers, email addresses, and confidential financial
  17   information of those customers
  18                  b.    Ordering Defendants, and anyone acting in concert with them,
  19   to return to Fidelity any and all records, information and/or documents in any form,
  20   received or removed from Fidelity by Defendant Buri containing information
  21   pertaining to customers or prospective customers of Fidelity whom Defendant
  22   served or whose name became known to him while in the employ of Fidelity, within
  23   five (5) days from the entry of this Court’s Order, including any and all copies.
  24   This requirement includes all records, information or documents, in any form,
  25   created by Defendant based on documents or information that was received or
  26   removed from Fidelity by Defendant, and specifically includes any Fidelity
  27
                                    3
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 5 of 8 Page ID #:38



   1   customer information that may have been created or recreated by Defendant from
   2   memory or by using memory to look up customer names in public sources, or
   3   derived from a list created or recreated by Defendant from memory.
   4   Notwithstanding the foregoing, if any records, documents or information to be
   5   returned and purged pursuant to this paragraph exist in electronic form (hereinafter
   6   “Electronically Stored Information” or “ESI”), such ESI shall immediately be
   7   preserved in a forensically sound manner prior to any purge or return, and
   8   Defendants or their counsel shall coordinate with Plaintiff’s counsel to arrange for
   9   return and purging of such ESI within five (5) days;
  10          2.      A Temporary Restraining Order, ordering Defendants, pending the
  11   hearing to be set by the Court for an Order to Show Cause re: Preliminary
  12   Injunction, to:
  13                  a.    Enjoining Defendants from directly or indirectly, and whether
  14   alone or in concert with others, including any officer, agent, employee and/or
  15   representative of Morgan Stanley, from:
  16                        i.    Using Fidelity’s trade secret customer information to
  17   solicit or induce, whether directly or indirectly, and whether alone or in concert
  18   with others, any business from any Fidelity customer whom Defendant Buri served
  19   or whose name he learned of through his employment with Fidelity; and
  20                       ii.    Using, disclosing, transmitting or continuing to possess
  21   for any purpose, the information contained in the records of Fidelity regarding
  22   those Fidelity customers whom Defendant Buri served or whose names became
  23   known to him while in the employ of Fidelity, including, but not limited to, the
  24   names, addresses, telephone numbers, email addresses, and confidential financial
  25   information of those customers
  26                  b.    Ordering Defendants, and anyone acting in concert with them,
  27
                                    4
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 6 of 8 Page ID #:39



   1   to return, no later than within five (5) days from the entry of this Court’s Order, to
   2   Fidelity’s legal counsel, Fisher & Phillips LLP, located at 444 S. Flower Street,
   3   Suite 1500, Los Angeles, California 90071, any and all records, information and/or
   4   documents in any form, received or removed from Fidelity by Defendant Buri
   5   containing information pertaining to customers or prospective customers of
   6   Fidelity whom Defendant served or whose name became known to him while in
   7   the employ of Fidelity, including any and all copies. This requirement includes all
   8   records, information or documents, in any form, created by Defendant based on
   9   documents or information that was received or removed from Fidelity by
  10   Defendant, and specifically includes any Fidelity customer information that may
  11   have been created or recreated by Defendant from memory or by using memory to
  12   look up customer names in public sources, or derived from a list created or
  13   recreated by Defendant from memory.           Notwithstanding the foregoing, and
  14   consistent with the requirements of paragraph c below, if any records, documents
  15   or information to be returned and purged pursuant to this paragraph exist in
  16   electronic form (hereinafter “Electronically Stored Information” or “ESI”), such
  17   ESI shall immediately be preserved in a forensically sound manner prior to any
  18   purge or return, and Defendants or their counsel shall coordinate with Plaintiff’s
  19   counsel to arrange for return and purging of such ESI within five (5) days.
  20                  c.   That the Court’s shall remain in full force and effect until such
  21   time as this Court specifically orders otherwise or until a duly appointed panel of
  22   arbitrators orders otherwise after a full hearing on the merits pursuant to Rule
  23   13804 of the Financial Industry Regulatory Authority Code of Arbitration
  24   Procedure (“Rule 13804”).       The parties shall proceed toward an expedited
  25   arbitration hearing pursuant to Rule 13804 before a duly appointed panel of
  26   arbitrators in accordance with Rule 13804.
  27
                                    5
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 7 of 8 Page ID #:40



   1          This Application is based on Rule 65 of the Federal Rules of Civil Procedure,
   2   the Defend Trade Secrets Act, the California Uniform Trade Secrets Act, other
   3   legal duties under California law, as set forth in detail in the accompanying
   4   Memorandum of Points and Authorities and Declarations in support of the
   5   Application, the Complaint, and such oral and documentary evidence and argument
   6   as may be presented before or at any hearing on this Application for TRO.
   7          Additionally, all parties are subject to the arbitration rules and regulations of
   8   the Financial Industry Regulatory Authority (“FINRA”). FINRA Rule 13200.
   9   Accordingly, concurrently with filing of this Motion for TRO, Fidelity also is filing
  10   a Statement of Claim with FINRA seeking binding arbitration of this dispute
  11   pursuant to Rule 13804(a)(2). Although the merits of this case will be resolved in
  12   arbitration before FINRA, pursuant to FINRA Rule 13804, Fidelity is required to
  13   seek and obtain immediate injunctive relief in a court of competent jurisdiction
  14   before an expedited FINRA arbitration is permitted to proceed. Once a TRO is
  15   issued by this Court, expedited arbitration hearings will be scheduled by FINRA
  16   within fifteen (15) days of the entry of the TRO. If no TRO is issued, however, this
  17   case cannot be heard by FINRA on an expedited basis and, instead, will be assigned
  18   to a standard-track arbitration, which could delay a hearing on the merits for a year
  19   or more. Immediate injunctive relief in the form of a temporary restraining order
  20   and/or preliminary injunction is therefore requested to preserve the status quo until
  21   an expedited arbitration hearing before FINRA can occur.
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///

  27
                                    6
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
Case 8:18-cv-02246-JVS-ADS Document 7 Filed 12/19/18 Page 8 of 8 Page ID #:41



   1          As set forth in the Declaration of Sarina Saluja, filed in support of this
   2   Application, Plaintiff, through its counsel, emailed a copy of this Application and
   3   all documents concurrently filed in support thereof to (a) Defendant Buri’s
   4   counsel’s email address through which Fidelity previously communicated
   5   regarding Buri, and (b) Morgan Stanley’s corporate counsel at their known email
   6   addresses.
   7

   8    Dated: December 19, 2018                   Respectfully submitted,
   9                                               FISHER & PHILLIPS LLP
  10

  11                                         By:   /s/ Sarina Saluja
                                                   SARINA SALUJA
  12                                               Attorneys for Plaintiff
                                                   Plaintiff Fidelity Brokerage Services
  13                                               LLC
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27
                                    7
  28        PLAINTIFF’S EX PARTE APPLICATION FOR TEMPORARY
       RESTRAINING ODER AND ORDER TO SHOW CAUSE RE: PRELIMINARY
                               INJUNCTION
       FPDOCS 34835667.1
